DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 20070262535).
 	Regarding claim 1, Imai discloses a seal 2 Fig. 1 comprising: at least one support body 4; at least one sealing body 22 disposed in a sealing body region of the at least one support body; wherein the at least one support body comprises a projecting region 20 that projects past the at least one sealing body; wherein the at least one support body is electrically conductive at least in the projecting region.
 	Regarding claim 2, Imai discloses wherein the projecting region 20 of the at least one support body 4 is elastically deformable. 	Regarding claim 3, Imai discloses wherein the at least one support body 4 is comprised entirely of electrically conductive material. 	Regarding claim 5, Imai discloses wherein the at least one support body 4 is formed of a metal sheet. 	Regarding claim 6, Imai discloses wherein at least the projecting region 20 of the at least one support body 4 is embodied as a shaped part. 	Regarding claim 7, Imai discloses wherein the projecting region 20 of the at least one support body 4 is arranged displaced in a direction transverse to a plane of the at least one support body in relation to the sealing body region 22. 	Regarding claim 8, Imai discloses wherein the projecting region 20 of the at least one support body 4 comprises a rib-shaped structure. 	Regarding claim 9, Imai discloses wherein the projecting region 20 of the at least one support body 4 comprises a profiling extending in a direction transverse to a longitudinal direction of the at least one support body. 	Regarding claim 12, Imai discloses wherein the projecting region 20 of the at least one support body 4 comprises a profiling extending in a longitudinal direction of the at least one support body. 	Regarding claim 14, Imai discloses wherein the at least one support body 4 comprises form fit means 20b. 	Regarding claim 15, Imai discloses wherein the form fit 20b means extend transversely to the at least one support body 4.
 	Regarding claim 18, Imai discloses wherein the at least one sealing body 22 comprises a profiling at least at one side of the at least one support body 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Coppola et al. (US 9635790). 	Regarding claim 4, Imai discloses the invention as claimed above but fails to explicitly disclose wherein the at least one support body is comprised of electrically nonconductive material and further comprised of an electrically conductive coating applied to the electrically nonconductive material at least in the projecting region of the at least one support body.  Coppola et al. shows this to be well known process in the art. Coppola et al., a seal 10 Fig. 2A, discloses the use of electrically nonconductive material having an electrically conductive coating applied to the electrically nonconductive material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support body material of Imai to a nonconductive material being coated with a conductive coating or vice versa as taught by Coppola et al. in order to reduce cost of material and still provide an efficient electrical conductive connection between two structures.  (Also see, Col. 5, Ln. 16-44 of Coppola et al.)

Claim(s) 10, 11, 13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai.  	Regarding claim 10, Imai discloses the invention as claimed above but fails to explicitly disclose wherein the profiling is formed by profile parts positioned one after the other in a circumferential direction of the at least one support body.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the profile parts according to a location desired to provide conductive contact with external structures and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 	Regarding claim 11, Imai discloses wherein the profile parts 22 have a corrugated configuration.  	
 	Regarding claim 13, Imai discloses wherein the profiling 22 is a corrugated structure, viewed in cross section, and extends in a longitudinal direction of the at least one support body 4.
 	Regarding claim 16, Imai discloses the invention as claimed above but fails to explicitly disclose the arrangement of the form fit 20b means.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 	Regarding claim 17, Imai discloses wherein the projecting region 22 comprises at least one projecting pin 20b. 	Regarding claim 19, Imai discloses the invention as claimed above but fails to explicitly disclose wherein a thickness of the at least one support body 4 is smaller than a height of a sealing gap to be sealed.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the support body to provide adequate space between sealing bodies to be sealed and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675